Citation Nr: 0818288	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
December 1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.  The Board remanded the claim for additional 
development in September 2006.


FINDINGS OF FACT

1.  The veteran died in November 2001.  The death certificate 
lists the cause of death as pancreatic cancer.

2.  The veteran's death was not caused or hastened by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b) (2007).

The appellant contends that she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 because VA 
allegedly failed to diagnose the veteran's terminal 
pancreatic cancer in a timely manner, thereby hastening his 
death.  More specifically, she asserts that the veteran's 
lengthy history of gastrointestinal complaints were related 
to his ultimate diagnosis of pancreatic cancer, and that had 
proper medical care been provided to the veteran, his 
gastrointestinal complaints would have been recognized as 
early stages of pancreatic cancer.  Had the pancreatic cancer 
been caught during the early stages, his cancer could have 
been more effectively treated, and his life prolonged.

The record reflects that in May 1984 the veteran was 
determined to have a hiatal hernia.  He was scheduled for an 
upper GI examination in March 1987, after complaining of 
stomach discomfort.  The upper GI examination revealed 
evidence of a peptic ulcer.  Records dated from March 1987 to 
November 1998 show that the veteran received regular 
treatment for peptic ulcer disease.  At no time during this 
period was it suspected that the veteran's symptoms were 
compatible with pancreatic cancer.

In April 2001, the veteran sought VA medical treatment for 
abdominal cramping and gas.  He described experiencing 
frequent constipation.  The assessment was gastritis, rule 
out peptic ulcer disease.  He was scheduled for an upper GI 
series.  Upper GI examination in May 2001 revealed possible 
esophagitis versus possible polypoid lesion.  Direct 
visualization was recommended.  Later in May 2001, the 
veteran again sought medical treatment for abdominal pain.  
He was scheduled for an EGD.  Prior to undergoing that 
procedure, however, the veteran sought private medical 
treatment for severe abdominal pain.  At that time, he 
complained of severe intermittent abdominal pain, with 
occasional nausea and vomiting, constipation, and poor 
appetite with weight loss.  He stated that he had been 
diagnosed with a stomach problem by a VA physician, and was 
scheduled for additional testing, but was unable to wait to 
be seen due to severe abdominal pain.  The veteran was 
admitted for testing in order to determine the etiology of 
his abdominal pain.  CT examination of the abdomen without 
contrast revealed a mass lesion associated with the body of 
the pancreas that was felt to be compatible with a pancreatic 
carcinoma, pancreatic abscess, evidence of old pancreatitis, 
or other similar pathology.  X-ray examination of the chest 
revealed bilateral pulmonary masses that were suggestive of 
metastatic disease.  The veteran was advised that he needed 
further workup, including a biopsy, in order to render a 
definite diagnosis.  He was discharged to the VA hospital in 
Alexandria, Louisiana, with a final diagnosis of abdominal 
mass, probably carcinoma of the pancreas, with metastases to 
the lung.

VA treatment records dated in June 2001 show that the veteran 
was admitted into the hospital with a diagnosis of lesion of 
the pancreas.  At the time of his admission, he reported a 
two month history of abdominal pain accompanied by 
constipation, weight loss, and general weakness.  The veteran 
was advised that he should undergo needle biopsy of the mass 
in effort to rule out malignancy, and that he would need to 
be transferred to the VA hospital in Shreveport, Louisiana, 
in order to do so.  The veteran, however, declined the 
biopsy, the possibility of surgical resection, and 
chemotherapy, in favor of hospice care.  Approximately one 
week after his admission, the veteran was discharged to 
hospice care.

A November 2001 death certificate shows the veteran's cause 
of death as pancreatic cancer.

In effort to address the appellant's contention that the 
veteran's pancreatic cancer was not diagnosed in a timely 
manner, in June 2002 the RO obtained an opinion addressing 
whether the care provided to the veteran by VA was 
appropriate.  The examiner reviewed the veteran's claims file 
and determined that VA had provided the veteran appropriate 
management and care.  In so determining, the examiner 
reasoned that cancer of the pancreas was usually a very fast 
growing tumor, and that the initial symptoms and findings 
were often nonspecific.  At the time the veteran's cancer was 
diagnosed, it had already metastasized to his lungs, and was 
inoperable.  Given the veteran's advanced age and physical 
condition, the examiner determined that even had the veteran 
been diagnosed at the time of his initial complaints in April 
2001, it would not have significantly changed the management 
of his case, or the outcome of his diagnosis.  

An additional opinion was obtained from the same physician in 
August 2007.  In August 2007, the examiner again reviewed the 
veteran's claims file, and again determined that the care VA 
provided the veteran was appropriate.  The examiner noted 
that the veteran had been treated for various 
gastrointestinal complaints, including peptic ulcer disease, 
and a hiatal hernia, for many years, and that the care 
provided to him by VA in this regard was adequate.  In 
addressing whether the veteran's earlier gastrointestinal 
complaints were related to his ultimate diagnosis of 
pancreatic cancer, the examiner found that such complaints 
were unrelated, as pancreatic cancer develops very quickly.  
The veteran developed increasing abdominal pain and marked 
weight loss in early 2001, and was determined in June 2001 to 
have a mass-lesion in the body of the pancreas with pulmonary 
metastases.  Because the early symptoms of pancreatic cancer 
are often vague and nonspecific, definite early diagnosis is 
difficult.  When finally diagnosed, the lesion is often 
considered inoperable, and the typical survival rate is 
approximately six months.  Because of the rate of speed at 
which pancreatic cancer typically develops, the veteran's 
pancreatic cancer was determined to have developed in early 
2001, and his earlier gastrointestinal complaints and 
diagnoses were determined to be unrelated to his pancreatic 
cancer.  Finally, the examiner determined that an earlier 
diagnosis of pancreatic cancer would not have significantly 
or materially improved the clinical outcome for the veteran, 
even had he undergone surgical resection of the tumor.

The Board is sympathetic to the appellant's contentions.  
However, the evidence does not demonstrate that the veteran's 
death as a result of pancreatic cancer was either caused or 
hastened as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar finding of fault 
on the part of VA.  The veteran was provided adequate and 
appropriate treatment for his long-term gastrointestinal 
disabilities, peptic ulcer disease, and a hiatal hernia, and 
those disabilities were unrelated to his development of 
pancreatic cancer.  Because of the speed with which 
pancreatic cancer develops, and the nonspecific symptoms that 
are manifest in the early stages of the cancer, the evidence 
shows that earlier diagnosis is difficult.  However, even had 
the veteran's pancreatic cancer been diagnosed at the time of 
his initial complaints, two months prior to his diagnosis, 
the clinical outcome would not have been manifestly 
different.  This weighs heavily against a finding of fault on 
the part of VA or that any additional disability or hastening 
of death occurred due to any fault of VA.  

Because the evidence does not demonstrate that VA failed to 
provide the veteran with timely or adequate treatment, the 
Board concludes that the veteran did not die, and nor was his 
death hastened, as a result of VA care.  Similarly, there is 
no competent evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In the absence of 
any such competent evidence, compensation under 38 U.S.C.A. 
§ 1151 must be denied.

The Board has considered the appellant's contentions that VA 
was careless and negligent with regard to the care provided 
to the veteran.  However, as a layperson, the appellant lacks 
the requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001, February 
2002, June 2002, May 2006, and October 2006; a rating 
decision in March 2003; a statement of the case in March 
2004; and a supplemental statement of the case in April 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical opinions in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


